 1   GLENN B. McCORMICK
     Acting United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   DIMITRA H. SAMPSON
     Arizona State Bar No. 019133
 7   Assistant United States Attorneys
     Two Renaissance Square
 8   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 9   Telephone: 602-514-7500
     Email: Todd.Allison@usdoj.gov
10   Email: David.Pimsner@usdoj.gov
     Email: Rachel.Hernandez@usdoj.gov
11   Email: Dimitra.Sampson@usdoj.gov
     Attorneys for the United States
12
13                       IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
      In the Matter of the Extradition of Ali                      No. 20-8033MJ
16    Yousif Ahmed Al-Nouri a/k/a Ali Youssef
      Ahmed Al-Nouri, Ali Ahmed, Ali Yousif             UNITED STATES’ MOTION IN
17    Ahmed Al Noori, Ali Yousif Ahmed Nouri,              LIMINE TO EXCLUDE
      Ali Al-Daleme, Ali Yousif Ahmed Al-                    AHMED’S EXPERT
18    Mahmadi, Ali Yousif Ahmed, and Ali                    OPINION EVIDENCE
      Yousif Nouri.
19
20         The United States of America, through undersigned counsel, hereby moves to
21   exclude certain evidence from the extradition hearing. Much of the testimony Ali Yousif
22   Ahmed Al-Nouri (“Ahmed”) seeks to introduce via his noticed expert, Professor Haider
23   Ala Hamoudi, is irrelevant and beyond the scope of these proceedings. The Court should
24   therefore exclude such evidence and reject the arguments based thereon.
25   I.    Extradition Hearings Are Limited in Scope.
26         Extradition is primarily an executive function with only a limited role for the Court.
27   Unlike a criminal proceeding, its purpose is to decide the sufficiency of the charge under
28   the relevant treaty, not guilt or innocence—that is for the foreign court. Neely v. Henkel,
 1   180 U.S. 109, 123 (1901); Barapind v. Enomoto, 400 F.3d 744, 752 (9th Cir. 2005) (en
 2   banc). Neither the Federal Rules of Criminal Procedure nor the Federal Rules of Evidence
 3   apply to extradition hearings. See Fed. R. Crim. P. 1(a)(5) (stating that “extradition and
 4   rendition of a fugitive” are not governed by rules); Fed. R. Evid. 1101(d)(3) (evidence rules
 5   are inapplicable to “miscellaneous proceedings such as . . . extradition or rendition”).
 6          This Court recently acknowledged as much when it stated, “[a]n extradition
 7   proceeding is ‘not to be converted into a dress rehearsal for trial.’” (Doc. 204, citing Oen
 8   Yin-Choy v. Robinson, 858 F.2d 1400, 1407 (9th Cir. 1988).) The government incorporates
 9   by reference its extensive briefing explaining the limited nature of an extradition hearing
10   and the unique procedures applied to such hearings, including the rule of non-inquiry,
11   which support granting this motion. (See e.g., Doc. 59, Doc. 199.)
12   II.    The Bulk of Professor Hamoudi’s Opinions and Testimony Should Be
            Excluded as Irrelevant.
13
14          “Admission of evidence proffered by the fugitive at an extradition proceeding is left

15   to the sound discretion of the court, guided of course by the principle that evidence of facts

16   contradicting the demanding country’s proof or establishing a defense may properly be

17   excluded.” Hooker v. Klein, 573 F.2d 1360, 1369 (9th Cir. 1978). Evidence should be

18   excluded from an extradition hearing if it would require the Court to make determinations

19   outside of the scope of the hearing or within the province of the ultimate trier of fact. Cf.

20   id. at 1368 (“[T]he extraditing court properly may exclude evidence of alibi, of facts

21   contradicting the government’s proof, or of a defense such as insanity. . . . Because of the

22   limited function of an extradition proceeding and the limited participation permitted of the

23   fugitive, the order of the court does not reflect a consideration of all the merits of the

24   case.”); Jimenez v. Aristeguieta, 311 F.2d 547, 556 (5th Cir. 1962) (“The accused is not

25   entitled to introduce evidence which merely goes to his defense . . . since the extradition

26   proceeding is not a trial of the guilt or innocence but of the character of a preliminary

27   examination held before a committing magistrate to determine whether the accused shall

28   be held for trial in another tribunal.”); In re Extradition of Powell, 4 F. Supp. 2d 945, 958


                                                 -2-
 1   (S.D. Cal. 1998) (denying fugitive’s motion to introduce evidence, and finding that fugitive
 2   was “foreclosed from presenting evidence as to the unreliability of witnesses because . . .
 3   [that would] change an extradition hearing into more than it is meant to be, i.e., a minitrial”
 4   and “it is inappropriate to present evidence contradicting that proffered by the [requesting
 5   country]”). A contrary rule might improperly compel the “demanding government to
 6   produce all its evidence . . . both directing and rebutting, in order to meet the defense thus
 7   gathered from every quarter.” See Collins v. Loisel, 259 U.S. 309, 316 (1922) (quoting In
 8   re Extradition of Wadge, 15 F. 864, 866 (S.D.N.Y. 1883)).
 9          The following categories of expert opinion offered by Professor Hamoudi are
10   outside of the scope of the extradition hearing: (1) the state of the Iraqi justice system, (2)
11   the availability of the death penalty in Iraq, (3) Iraq’s practice regarding the extradition of
12   its nationals, and (4) the procedural history of the criminal proceedings against Ahmed in
13   Iraq. (Doc. 200-3.) Accordingly, the Court should exclude such testimony.
14          a.     Purported “Deficits of Justice in the Iraqi Criminal Justice System” Are
15                 Impermissible Considerations at an Extradition Hearing.

16          Rather than addressing matters relevant to this Court’s certification decision,
17   Professor Hamoudi opines extensively about (1) the operation of the Iraqi criminal justice
18   system, (2) the systemic problems that “make it impossible to imagine that [Ahmed] will
19   receive anything resembling a fair trial” in Iraq (Doc. 200-3, ¶¶ 151-163), (3) the “chaotic”
20   state of the record in Iraq (Doc. 200-3, ¶ 169), and (4) how the existence of eyewitness
21   reports means that the decision “has been made that [Ahmed] is guilty of these murders
22   and numerous unspecified others” (Doc. 200-3, ¶ 168) and that he will be made to confess
23   through “physical intimidation” (Doc. 200-3, ¶ 168). This Court should decline to consider
24   Professor Hamoudi’s opinions relating to these purported humanitarian issues in Iraq (Doc.
25   200-3, ¶¶ 133-169), as they are immaterial to this extradition proceeding.
26          “[I]t is the role of the Secretary of State, not the courts, to determine whether
27   extradition should be denied on humanitarian grounds or on account of the treatment that
28   the fugitive is likely to receive upon his return to the requesting state.” Prasoprat v. Benov,

                                                  -3-
 1   421 F.3d 1009, 1016 (9th Cir. 2005). “[U]nder what is called the ‘rule of non-inquiry’ in
 2   extradition law, courts in this country refrain from examining the penal systems of
 3   requesting nations, leaving to the Secretary of State determinations of whether the
 4   defendant is likely to be treated humanely.” Lopez-Smith v. Hood, 121 F.3d 1322, 1327
 5   (9th Cir. 1997); see also e.g., Glucksman v. Henkel, 221 U.S. 508, 512 (1911) (“We are
 6   bound by the existence of an extradition treaty to assume that the [fugitive’s] trial will be
 7   fair.”); United States v. Kin-Hong, 110 F.3d 103, 110 (1st Cir. 1997) (“Under the rule of
 8   non-inquiry, courts refrain from investigating the fairness of a requesting nation’s justice
 9   system.”) (citation and internal quotation marks omitted); Garcia-Guillern v. United
10   States, 450 F.2d 1189, 1192 (5th Cir. 1971) (“[W]e are not at liberty to speculate that the
11   [requesting state] will not recognize and live up to the obligations subsisting between it
12   and the United States. Neither are we permitted to inquire into the procedure which awaits
13   the appellant upon his return. Such matters, so far as they may be pertinent, are left to the
14   State Department, which ultimately will determine whether the appellant will be
15   surrendered to the [requesting state’s] Government.”) (citation and internal quotation
16   marks omitted).1
17          For these reasons, the court in another matter involving a separate extradition
18   request from Iraq excluded an affidavit also offered by Professor Hamoudi, which similarly
19   described the “severe and obvious deficits” in the Iraqi justice system. In re Extradition of
20   Ameen, No. 2:18-MJ-152-EFB, 2021 WL 1564520, at *4 (E.D. Cal. Apr. 21, 2021) (noting
21   that “it is not permitted to weigh the fairness of [Iraq’s] justice system”) (citing Neely, 180
22   U.S. at 123; Leiva v. Warden, 928 F.3d 1281, 1295 (11th Cir. 2019)). This Court should
23
24          1
              In his recent reply relating to detention, Ahmed refers to a State Department Report
25   on Human Rights Practices in Iraq for the proposition that the “parties [] agree” that the
     Iraq legal system is “hopelessly corrupt” and relies on evidence “extracted through torture
26   or coercion.” (Doc. 207.) First, the government is unaware of any evidence that the witness
     statements here were procured through torture or coercion, and denies any agreement on
27   that point. Second, the fact that the State Department has explored the condition of the Iraqi
     legal system only further underscores the rationale for the rule of non-inquiry. The
28   humanitarian conditions in Iraq will be evaluated by the State Department if and after this
     Court certifies the extradition, and are not proper considerations here.

                                                  -4-
 1   do likewise by excluding Professor Hamoudi’s opinions set forth in Doc. 200-3, ¶¶ 133-
 2   169.2
 3           b.    Whether the Death Penalty Exists in Iraq Is Irrelevant.
 4           Professor Hamoudi asserts that “Iraq wishes ultimately to charge [Ahmed] with a
 5   crime that carries a potential death penalty” and that the death penalty was not in effect in
 6   Iraq at the time the crimes alleged in the extradition request were committed. (Doc. 200-3,
 7   ¶¶ 72, 73-81.) These opinions are irrelevant to this Court’s inquiry and should be excluded.
 8           In Prasoprat, the Ninth Circuit held that the existence of the death penalty in the
 9   requesting country was not a proper consideration for the extradition court. 421 F.3d at
10   1015 (“When the offense for which extradition is sought is punishable by death, the
11   question of whether to refuse extradition on that basis is within the authority of the
12   executive branch, not the judicial branch.”). In accordance with this precedent, the Court
13   should decline to consider any arguments tied to the existence of the death penalty in Iraq.
14           Moreover, to the extent that Professor Hamoudi’s opinions on the death penalty
15   relate to the minutiae of the Iraqi criminal code and an interpretation of Iraq’s constitution,
16   these are similarly improper inquiries in the extradition context. See, e.g., Grin v. Shine,
17   187 U.S. 181, 190 (1902) (“[I]t can hardly be expected of us that we should become
18   conversant with the criminal laws [the requesting country], or with the forms of warrants
19   of arrest used for the apprehension of criminals.”); Skaftouros v. United States, 667 F.3d
20   144, 156 (2d Cir. 2011) (“Any arguments regarding the demanding country’s compliance
21   with its own laws . . . are properly reserved for the courts of that country.”).
22           Additionally, to the extent that Professor Hamoudi’s opinion on this topic is based
23   on his impression of Iraq’s “wishes” (Doc. 200-3, ¶ 72), it is irrelevant. “[T]he Secretary
24   of State has sole discretion to determine whether a request for extradition should be denied
25
             2
26             Although Ahmed posits in his Extradition Brief (Doc. 200 at 36-39) that
     Prasprat’s clear bar on judicial consideration of humanitarian issues in extradition
27   proceedings does not apply here, he is incorrect. As the government will further detail in
     its forthcoming response due to be filed on May 14, 2021, neither the Ninth Circuit nor any
28   other court has ever employed an exception to the rule of non-inquiry in extradition
     proceedings. This Court should not be the first.

                                                  -5-
 1   because it is a subterfuge made for the purpose of punishing the accused for a political
 2   crime. . .” Quinn v. Robinson, 783 F.2d 776, 789 (9th Cir. 1986); see also, e.g., Koskotas
 3   v. Roche, 931 F.2d 169, 175 (1st Cir. 1991) (motives of requesting state are a matter for
 4   consideration by the executive branch).
 5          Accordingly, this Court should exclude Professor Hamoudi’s opinions relating to
 6   the death penalty set forth at Doc. 200-3, ¶¶ 72-81.
 7          c.     Whether Iraq Would Extradite Its Citizens to the United States Is Irrelevant.
 8          Professor Hamoudi asserts that “as a matter of Iraqi constitutional law” an Iraqi
 9   citizen “could not be extradited to the United States.” (Doc. 200-3, ¶¶ 86, 82-87.) Such an
10   opinion is immaterial to this Court’s consideration of Iraq’s request for the extradition of
11   Ahmed, who is a naturalized U.S. citizen.
12          “United States citizenship does not bar extradition by the United States.” Quinn v.
13   Robinson, 783 F.2d 776, 789-90 (9th Cir. 1986). And even assuming arguendo that
14   Professor Hamoudi’s opinion is correct, the fact that Iraq might not grant extradition in
15   reciprocal circumstances to those here has no bearing on whether the requirements for
16   certification have been satisfied. As the Supreme Court has explained, the fact that a
17   country requesting extradition does not extradite its nationals based on a prohibition under
18   its law “would not require of necessity that we should, as a matter of logic or law, regard
19   ourselves as free from, the obligation of surrendering our citizens.” Charlton v. Kelly, 229
20   U.S. 447, 476 (1913). Such a practice in the requesting country is thus not a basis on which
21   to deny certification. Id. This Court should therefore exclude Professor Hamoudi’s
22   opinions on this topic set forth at Doc. 200-3, ¶¶ 82-87.
23          d.     Whether or How the Case Against Ahmed Has Been Charged or Transferred
24                 Within Iraq Is Irrelevant.

25          Professor Hamoudi suggests that the extradition request suffers from “procedural
26   defects” because the case against Ahmed “currently lies within the jurisdiction of an
27   investigative court” and because the case has been “transferred from court to court in a
28


                                                 -6-
 1   manner that seems to conflict . . . with Iraq’s criminal procedure rules.” (Doc. 200-3, ¶¶ 3,
 2   26-42, 68-71.) However, as discussed extensively in the United States’ Memorandum in
 3   Support of Extradition (Doc. 199), this opinion is barred by the rule of non-inquiry, which
 4   limits “[j]udicial inquiry into foreign criminal procedural issues.” Fejfar v. United States,
 5   724 F. App’x 621, 622 (9th Cir. 2018). It is beyond the purview of an extradition court to
 6   review “whether the demanding country has complied with its own law” beyond
 7   compliance with the treaty. Skaftouros, 667 F.3d at 156; see also Noeller v. Wojdylo, 922
 8   F.3d 797, 805 (7th Cir. 2019) (“[E]xtradition proceedings are not vehicles for United States
 9   federal courts to interpret and opine on foreign law.”).
10          In any event, even if taken as true, Professor Hamoudi’s opinions would not
11   conclusively demonstrate that the extradition request is defective. Even if Ahmed is sought
12   for further investigation as Professor Hamoudi claims, in accordance with applicable Ninth
13   Circuit precedent and the view of the U.S. Department of State, he is sufficiently “charged”
14   within the meaning of the applicable treaty. (See Doc. 199 at 34-38.) And even if Ahmed’s
15   case has been transferred, Professor Hamoudi does not claim that such transfers definitively
16   violated Iraq’s criminal procedure nor does he explain that they cannot be remedied or that
17   they somehow prevent Ahmed’s prosecution or invalidate the warrant for his arrest. (See
18   Doc. 200-3, ¶ 68 (noting that transferring the case “seems to conflict” with Iraq’s
19   procedural rules); Doc. 200-3, ¶ 71 (noting there is no “suggestion anywhere that the
20   conditions required by law were followed in the transferring of these cases”).) This Court
21   should therefore exclude Professor Hamoudi’s opinions set forth at Doc. 200-3, ¶¶ 26-42,
22   68-71.3
23
24
25
            3
26            Professor Hamoudi also opines that “[t[here is no crime clearly specified in the
     Extradition Request” (Doc. 200-3, 43-67); however, the Court does not require expert
27   assistance to consider such an issue. The request specifies that Ahmed’s extradition is
     sought for a violation of Article 406(1)(A) of the Iraqi Penal Code No. 111 of 1969, see,
28   e.g., Extrad. Req. at 5, 18, 20, and it includes a copy of the text of that statute, id. at 21,
     along with the warrant for Ahmed’s arrest identifying the same crime, id. at 48.

                                                  -7-
 1   III.   Conclusion
 2          The proffered testimony would require the Court to make determinations which are
 3   properly reserved for the State Department or Iraq, the requesting country. Given the
 4   limited purpose of an extradition hearing—to determine the sufficiency of the evidence to
 5   sustain the charge and effectuate the purposes of the treaty—Ahmed’s proposed expert
 6   opinions found in Paragraphs 26-87 and 133-169 should be excluded.
 7          If this Court determines that evidence of Iraqi criminal procedure and constitutional
 8   interpretation is relevant and admissible, the government respectfully reserves the right to
 9   seek to supplement its expert disclosure with a relevant expert on Iraq’s laws.
10          RESPECTFULLY SUBMITTED this 30th day of April, 2021.
11                                             GLENN B. McCORMICK
                                               Acting United States Attorney
12                                             District of Arizona
13                                             s/ Todd M. Allison
                                               TODD M. ALLISON
14                                             DAVID A. PIMSNER
                                               RACHEL C. HERNANDEZ
15                                             DIMITRA H. SAMPSON
                                               Assistant United States Attorneys
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
 1                               CERTIFICATE OF SERVICE
           I hereby certify that on April 30, 2021, I electronically transmitted the attached
 2
     document to the Clerk’s Office using the CM/ECF System for filing documents, and sent
 3
     the attached document to the following registrant(s):
 4
 5   Jami Johnson
 6   Dan Kaplan
     Counsel for Ali Yousif Ahmed Al-Nouri
 7
 8   s/ Theresa Hanson
 9   United States Attorney’s Office

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -9-
